In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00144-CV
____________

AARON LUNA, Appellant

V.

UNITED PARCEL SERVICE, INC. and PAT CASSITY, Appellees




On Appeal from the 268th Judicial District Court 
Fort Bend County, Texas
Trial Court Cause No. 93124 




SUPPLEMENTAL MEMORANDUM OPINION ON REHEARING
          On January 9, 2003, this Court affirmed the trial court’s judgment.  Aaron Luna
has moved for rehearing.  We deny the motion, but we issue this supplemental
opinion to address the sole argument raised in Luna’s motion.  Our judgment dated
January 9, 2003 remains in full force and effect.    
          Luna contends that the trial court erred by failing to specify, in its notice of
dismissal, that the case was being considered for dismissal under Texas Rule of Civil
Procedure 165a or the trial court’s inherent authority.  See Villareal v. San Antonio
Truck & Equip., 994 S.W.2d 628, 630 (Tex. 1999) (holding that trial court must
specify, in its notice of dismissal, whether it is considering dismissal under Rule 165a
or under its inherent authority).  However, as noted in our opinion, the trial court held
a hearing on Luna’s motion to retain, which motion both the trial court and the parties
treated as a motion to reinstate, and considered his arguments and pleadings before
denying reinstatement.  Thus, Luna cannot show harmful error by the trial court’s
failure to specify, in its notice of dismissal, on what grounds it was considering
dismissal.  See Jimenez v. Transwestern Prop. Co., 999 S.W.2d 125, 129 (Tex.
App.—Houston [14th Dist.] 1999, no pet.) (stating that appellant’s due process rights
are satisfied if trial court holds hearing on appellant’s motion to reinstate, even if trial
court has failed to provide sufficient notice or hold hearing before dismissing case). 
          We overrule Luna’s motion for rehearing.  
 
 
 
 
          It is so ORDERED.



                                                                        Tim Taft
                                                                        Justice
Panel consists of Justices Taft, Alcala, and Price.